No. 03-527

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2004 MT 218N




IN RE THE MARRIAGE OF

XIN XU,

               Petitioner and Appellant,

         and

PIN-XIAN XU,

               Respondent and Respondent.



APPEAL FROM:          District Court of the Eighth Judicial District,
                      In and For the County of Cascade, Cause No. CDR 2002-455,
                      Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Xin Xu, pro se, Great Falls, Montana

               For Respondent:

                      Christopher J. Gillette, Church, Harris, Johnson & Williams, P.C.,
                      Great Falls, Montana


                                                    Submitted on Briefs: January 14, 2004

                                                               Decided: August 17, 2004

Filed:

                      __________________________________________
                                        Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Xin Xu (Xin), pro se, appeals the order dated July 15, 2003, in the Eighth Judicial

District Court, Cascade County, dissolving his marriage to Pin-Xian Xu (Pin). We affirm

the order.

¶3     Xin raises ten issues on appeal. However, Xin cites no authority whatsoever for

issues 2 through 8 and 10. Therefore, we will not consider those issues. See Rule 23(a)(4),

M.R.App.P.; In re Marriage of Clark, 2003 MT 168, ¶ 25, 316 Mont. 327, ¶ 25, 71 P.3d

1228, ¶ 25. In Issue 1, Xin accuses Pin of perjury, an issue he did not raise at trial. The

Supreme Court generally will not address an issue raised for the first time on appeal because

a district court cannot be placed in error for something which it never had the opportunity

to decide. In re Marriage of Gerhart, 2003 MT 292, ¶ 31, 318 Mont. 94, ¶ 31, 78 P.3d 1219,

¶ 31. In his remaining issue, Xin argues that the trial court erred in calculating the child

support payments Xin is to pay. However, Xin stipulated at trial to the child support

calculation, failing to preserve this issue for appeal and leaving him no cause to complain to

this Court. “We will not put a trial court in error on an issue raised by a party on appeal




                                              2
where it was not given the opportunity to address the issue.” State v. Root, 1999 MT 203,

¶ 17, 296 Mont. 1, ¶ 17, 987 P.2d 1140, ¶ 17.

¶4     Pin raises one issue on cross-appeal: Should this Court award Pin attorney fees for

costs incurred in responding to this appeal? Though Xin’s arguments fail, Pin cites to no

authority for her request for fees, and further, we do not believe this is a case where an award

of attorney fees is appropriate.

¶5     Affirmed.


                                                   /S/ JIM RICE


We concur:

/S/ KARLA M. GRAY
/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ PATRICIA O. COTTER




                                               3